[***] Indicates that material has been omitted and confidential treatment has
been requested therefor. All such omitted material has been filed separately
with the Commission pursuant to Rule 24b-2.

CONFIDENTIAL TREATMENT REQUESTED - EDITED COPY



Exhibit 10.2

SUPPLY AGREEMENT

This Supply Agreement

(the "Agreement") is entered into as of December 18, 2000 (the "Effective
Date"), between Lonza AG, having an address at Muenchensteinerstrasse 38,
CH-4002, Basel, Switzerland, and Lonza Inc., having an address at 17-17 Route
208, Fair Lawn, New Jersey 07410 (Lonza AG and Lonza Inc. are jointly referred
to herein as "LONZA"), and Pharmacyclics, Inc., a Delaware corporation, having
its principal executive offices at 995 E. Arques Avenue, Sunnyvale, California
94086-4521 ("PCYC"). LONZA and PCYC are sometimes referred to herein
individually as a "Party" and collectively as the "Parties."

Recitals

Whereas

, PCYC is engaged in the development of and owns or has a license to certain
rights relating to its proprietary compounds motexafin lutetium and motexafin
gadolinium, each of which is a human pharmaceutical agent for the treatment of
certain diseases, and wishes to develop, market and commercially distribute such
agents;



Whereas,

LONZA has expertise in conducting the cGMP manufacturing of bulk pharmaceuticals
and intermediates therefor;



Whereas,

LONZA and PCYC are parties to that certain Feasibility Evaluation Agreement
effective April 15, 1999, as amended March 29, 2000, regarding LONZA's conduct
of certain process scale-up and cGMP fine chemicals manufacturing services for
PCYC;



Whereas,

PCYC now desires to have LONZA manufacture, label, package, test and ship bulk
forms of its proprietary pharmaceutical compounds and intermediates therefor,
and LONZA desires to undertake such activities, on the terms hereinafter set
forth;



Now, Therefore,

in consideration of the foregoing premises and the mutual promises hereinafter
set forth, the Parties hereby agree as follows:







Definitions.

As used herein, the following capitalized terms shall have the following
meanings:

"Acceptable Product"

means a Batch of Product Manufactured by LONZA and delivered to PCYC hereunder
that meets the Release Criteria for such Product, as determined pursuant to
Section 4.2.



"Affiliate"

means, as to a Party hereto, any person, corporation, company, partnership,
joint venture, firm and/or other entity which controls, is controlled by or is
under common control with such Party. For these purposes, "control" means direct
or indirect ownership or control of at least fifty percent (50%) of the
outstanding voting securities of a corporation or a comparable equitable
interest in any other type of entity.



"Batch"

means a specific quantity of a Product that (a) is intended to have uniform
character and quality within specified limits, and (b) is produced according to
a single Manufacturing order during the same cycle of Manufacture.



"Capacity"

means, with respect to each Product to be Manufactured by LONZA hereunder,
LONZA's Manufacturing capacity for such Product, as set forth in the applicable
Product Appendix.



"Confidential Information"

shall have the meaning ascribed in Section 12.



"Controlled"

means, with respect to any material, information or intellectual property right,
possession of the ability by a Party to grant access, a license, or a sublicense
to such material, Information or intellectual property right as provided for
herein without violating an agreement with a third party as of the time such
Party would be first required hereunder to grant the other Party such access,
license or sublicense.



"Current Good Manufacturing Practices" or "cGMP"

means: (a) the good manufacturing practices required by the FDA and set forth in
the FD&C Act or FDA regulations (including without limitation 21 CFR 210 and
211), policies, or guidelines, in effect at any time during the term of this
Agreement, for the manufacture and testing of pharmaceutical materials as
applied to bulk pharmaceuticals or their intermediates, as applicable; and (b)
the corresponding requirements of each applicable Regulatory Authority, in each
case as may be further specified in the applicable Product Appendix.



"Development Technology"

means all IP and all "Improvements" (as defined in Section 1.4 of the Prior
Agreement).



"Drug Master File" or "DMF"

means, with respect to each Product Manufactured by LONZA hereunder, a drug
master file covering LONZA's Manufacture of such Product in accordance with 21
CFR 314.420, as may be amended from time to time, and any foreign equivalents.



"Drug Product"

means a filled and finished pharmaceutical product for clinical use, or for
commercial use and/or sale, that employs or incorporates one or more Products.



"Drug Substance"

means a bulk form of the pharmaceutically active compound motexafin lutetium or
motexafin gadolinium, as applicable.



"Facility"

means LONZA's Manufacturing facility located in Visp, Switzerland, or such other
Manufacturing facility as may be set forth in the applicable Product Appendix.



"FDA"

means the United States Food and Drug Administration or any successor entity
thereto.



"FD&C Act"

means the United States Federal Food, Drug and Cosmetic Act, as may be amended
from time to time.



"Field"

means
[
*** ]



"Force Majeure Event"

shall have the meaning ascribed in Article 14.



"Identification Testing Standards"

means the identification standards for each PCYC Material to be supplied
hereunder as set forth in the applicable Product Appendix.



"IND"

means an Investigational New Drug Application filed with the FDA, or a
corresponding application filed with any other Regulatory Authority.



"Intermediate"

means a key intermediate compound required for the synthesis of a Drug
Substance.



"IP"

means any and all inventions, improvements, information and know-how, including
without limitation those related to processes, compositions of matter and
methods of use, made by or on behalf of either Party individually or jointly,
that arise out of the performance of this Agreement, whether protectable by
patent or as a trade secret, and all intellectual property rights therein and
thereto. "IP" specifically excludes all LONZA Technology.



"LONZA Technology"

means (a) all inventions that are necessary or useful for the Manufacture, use
or sale of a Product, and all patents (including without limitation reissues,
re-examinations and inventor's certificates) covering such inventions; and (b)
all information, trade secrets and know-how that are necessary or useful for the
Manufacture, use or sale of a Product, in each case that are Controlled by LONZA
during the term of this Agreement.



"Manufacture," "Manufactured" or "Manufacturing"

means the synthesis, processing, preparation, handling, packaging and labeling
of Products and the storage and testing of Materials and Products.



"Master Batch Record"

means, with respect to each Product to be Manufactured hereunder, the approved
formal set of instructions for the Manufacture of such Product, as further
described in Section 6.1.



"Materials"

means, with respect to each Product to be Manufactured hereunder, the raw
material, primary packaging, secondary packaging and labeling to be used in the
Manufacture of such Product hereunder.



"Materials Specifications"

means, with respect to each of the Materials for a particular Product, the
written specifications for each of such Materials as set forth in the applicable
Product Appendix.



"Material Supply Breach"

means:



LONZA's falling more than [ *** ] behind its schedule for its Manufacturing
campaign with respect to any Purchase Order submitted by PCYC and accepted by
LONZA pursuant to Section 3.4, as such schedule is provided to PCYC pursuant to
Section 3.4.3; or

LONZA's failure to supply to PCYC at least [ *** ] of the quantity of Acceptable
Product set forth in any Purchase Order submitted to and accepted by LONZA
pursuant to Section 3.4 by the delivery date set forth in such Purchase Order.

[

*** ]



"NDA"

means a New Drug Application filed with the FDA or any other regulatory filing
necessary to obtain marketing approval from a Regulatory Authority.



"Packaging Specifications"

means, with respect to each Product

to be Manufactured hereunder, the written specifications for the packaging of
such Product as set forth in the applicable Product Appendix.



"PCYC Materials"

means, with respect to each Product to be Manufactured hereunder, those
Materials for such Product

that PCYC is obligated to supply as set forth in the applicable Product

Appendix.



"PCYC Technology"

means all patents (including without limitation, reissues, re-examinations and
inventor's certificates) covering the Manufacture of Products hereunder, and all
information, trade secrets and know-how related thereto, that is Controlled by
PCYC during the term of this Agreement.



"Prior Agreement"

means that certain Feasibility Evaluation Agreement entered into between the
Parties effective April 15, 1999, as amended March 29, 2000.



"Product"

means a Drug Substance or Intermediate, as applicable, to be Manufactured by
LONZA hereunder.



"Product Appendix"

means, for each Product

to be Manufactured hereunder, the Product Specifications, the price per kilogram
and the validation and Manufacturing activities to be performed by LONZA for
such Product, including without limitation the testing programs and development
schedules, all to be agreed upon by the Parties as further described in Section
2.1. The documentation comprising the Product Appendices shall be attached and
incorporated herein as Schedule 1.33 hereto, and may be amended only by the
Parties' written agreement.



"Product Specifications"

means, with respect to each Product to be Manufactured hereunder, the written
specifications for the testing of such Product, as detailed in the applicable
Product Appendix.



"Purchase Orders"

means written purchase orders provided by PCYC to LONZA, which shall specify:
(a) the quantity of Product to be Manufactured by LONZA, (b) the Purchase Price
of such Product as set forth in the applicable Product Appendix, (c) the dates
on which such Product shall be shipped, and (d) the shipping address(es)
designated by PCYC.



"Purchase Price"

means, with respect to each Product to be Manufactured hereunder, the price per
kilogram of such Product

as set forth in the applicable Product Appendix.



"QC Sample"

shall have the meaning ascribed in Section 4.1.



"Regulatory Approval"

means all authorizations by the appropriate Regulatory Authority necessary for
use, development, Manufacture, distribution or sale of a Product or Drug Product
in a particular regulatory jurisdiction.



"Regulatory Authority"

means any national, supranational, regional, cantonal, state or local regulatory
agency, department or other government entity with the authority to approve and
regulate the use, development, Manufacture, distribution or sale of a Product or
Drug Product in a regulatory jurisdiction. "Regulatory Authority" shall also
include any non-governmental group licensed by an entity described in the
preceding sentence to perform inspections, audits and/or reviews.



"Release Criteria"

shall have the meaning ascribed in Section 4.2.1.



"Released Executed Batch Record"

means the completed batch record and associated deviation reports, investigation
reports and certificates of analysis created by LONZA for each Batch
Manufactured hereunder, including written confirmation that such batch record
has been reviewed and approved by LONZA's quality assurance unit.



"Test Methods"

means, with respect to each Product

Manufactured hereunder, the written procedures for evaluating compliance with
the applicable Product

Specifications, as set forth in the applicable Product

Appendix.





Product Appendices

Product Appendices.

For each Product to be Manufactured by LONZA hereunder, the Parties shall agree
in writing upon a Product Appendix. For all Products that PCYC desires LONZA to
Manufacture hereunder, PCYC shall prepare and deliver to LONZA two (2) copies of
the corresponding Product Appendix. LONZA shall either sign such Product
Appendix and return one (1) copy to PCYC, or shall return an amended Product
Appendix acceptable to LONZA, in each case within [ *** ] of receipt of such
Product Appendix from PCYC. If such amended Product Appendix is not acceptable
to PCYC, then PCYC shall so notify LONZA within [ *** ] of PCYC's receipt of
such amended Product Appendix, and the Parties shall promptly meet in order to
resolve in good faith any outstanding disagreements with respect to such amended
Product Appendix.

Notwithstanding any other provision of this Section 2.1, this Agreement shall
not be deemed to be amended or modified in any manner by any provision of any
Product Appendix. Notwithstanding the foregoing, a particular Product Appendix
may supersede a particular term of this Agreement, solely with respect to the
work that is the subject of such Product Appendix, only if such Product Appendix
specifically and expressly sets forth the intent that such term shall be so
superseded.

Amendments to Product Appendix.

Each Product Appendix may be amended from time to time, as the Parties'
experience with the development, Manufacture, testing and use of the applicable
Product warrants, upon mutual written agreement of PCYC and LONZA.





Manufacturing

Agreement to Purchase and Supply. During the term of this Agreement, PCYC agrees
to purchase from LONZA and LONZA agrees to Manufacture, sell and deliver to
PCYC, such quantities of each Product as may be set forth on Purchase Orders
placed by PCYC and accepted by LONZA, pursuant to the terms and conditions of
this Agreement (including without limitation the applicable Product Appendix).
LONZA may also Manufacture certain Intermediates to be held in inventory for use
in its Manufacture of other Products, as agreed upon in writing by the Parties.

Supply of Materials

.



LONZA shall supply, at its expense, all Materials necessary to Manufacture each
Product other than the PCYC Materials.

PCYC shall supply, at its expense, all PCYC Materials necessary to Manufacture
each Product hereunder. PCYC shall deliver or cause to be delivered a reasonably
sufficient amount of each of the applicable PCYC Materials for each Product to
be Manufactured hereunder to the applicable Facility sufficiently in advance of
the time that such PCYC Materials will be required for use in the Manufacture of
such Product under the applicable Purchase Order. Such required advance times
and amounts shall be set forth in the applicable Product Appendix, as well as
any applicable storage requirements for such PCYC Materials.

Upon receipt of the PCYC Materials as set forth above, LONZA shall review the
accompanying certificate(s) of analysis and test the PCYC Materials for
conformance with the applicable Identification Testing Standards, in accordance
with the analytical test methods set forth in the applicable Product Appendix.
Both such Identification Testing Standards and related analytical test methods
may be amended from time to time upon mutual written agreement of PCYC and
LONZA.

Within [ *** ] of receipt of the PCYC Materials described in Section 3.2.2, or
such other period as may be specified in the applicable Product Appendix, LONZA
shall determine if such PCYC Materials meet the applicable Identification
Testing Standards. If LONZA determines that such PCYC Materials meet the
Identification Testing Standards, then such PCYC Materials shall be used by
LONZA in performing its Manufacturing obligations under this Agreement. If LONZA
determines that any such PCYC Materials do not meet the Identification Testing
Standards, then LONZA shall make no use of such non-conforming PCYC Materials
and shall promptly confer with PCYC to determine how to proceed. LONZA shall
return, rework or destroy any non-conforming PCYC Materials as directed by PCYC
in writing and at PCYC's expense.

From the time of delivery of the PCYC Materials to LONZA until the earlier of
(a) delivery by LONZA of Product, or (b) return or destruction of the PCYC
Materials by LONZA that do not meet the Identification Testing Standards, each
in the manner provided in this Agreement, LONZA shall bear all risk of loss of
such PCYC Materials. LONZA shall comply with all applicable laws, rules,
regulations and guidelines in the use, storage, handling and transportation of
the PCYC Materials. PCYC shall retain all right, title and interest in and to
all PCYC Materials at all times.

If PCYC fails to deliver to LONZA the PCYC Materials necessary to fulfill a
Purchase Order submitted by PCYC and accepted by LONZA in accordance with
Section 3.4.2, in the quantities and time frame described in Section 3.2.2, or
if LONZA determines in accordance with Section 3.2.4 that such PCYC Materials do
not meet the applicable Identification Testing Standards, then:

PCYC may, at its election, cancel such Purchase Order, with the effect set forth
in Section 3.5; or

PCYC may request that LONZA reschedule the manufacturing campaign for such
Purchase Order, and LONZA shall use reasonable, good faith efforts to fulfill
such request.

To the extent that such rescheduling directly results in the plant capacity
reserved for the fulfillment of such Purchase Order being unutilized, PCYC shall
reimburse LONZA for such unutilized capacity in accordance with Section 3.5.2.

If LONZA does not reject, in writing, PCYC's request to reschedule such
manufacturing campaign within [ *** ] following LONZA's receipt of PCYC's
written request, then LONZA shall be deemed to have accepted such request.

If LONZA rejects PCYC's request to reschedule such manufacturing campaign, then
such Purchase Order shall be deemed to have been cancelled, with the effect set
forth in Section 3.5.

Forecasts

. PCYC shall provide to LONZA
[
*** ]
a written rolling forecast of the quantities of such Product

it intends in good faith to purchase under this Agreement
[
*** ]
:



[

*** ]
;



[

*** ]
:



[

*** ]



[

*** ]



[ *** ]

Purchase Orders.

All purchases of Products shall be made pursuant to Purchase Orders which shall
be delivered to the Facility, or such other location as agreed to in writing by
the Parties, at least [ *** ] in advance of the date of shipment specified in
said Purchase Order, or to such other location and/or within such other time
period as may be specified in the applicable Product Appendix. The Parties
anticipate that the lead time for a Purchase Order for a Product shall be
decreased if LONZA has sufficient quantities of the necessary Intermediates to
fulfill such Purchase Order in inventory.

LONZA shall ship all Products Manufactured hereunder as set forth in Sections
3.4.1 and 4.5 by the date and in the quantities specified in the applicable
Purchase Order, unless otherwise specified in the applicable Product Appendix.
PCYC shall be obligated to buy and LONZA shall be obligated to Manufacture and
sell only the quantities of Product that are subject to a Purchase Order
accepted by LONZA. Any Purchase Order (or portion thereof) for which PCYC has
not received a written rejection from LONZA within [ *** ] of LONZA's receipt of
such Purchase Order shall automatically be deemed accepted by LONZA. LONZA shall
be obligated to accept any Purchase Order meeting the requirements of Section
3.3.2, and shall use reasonable efforts to accept any Purchase Order in excess
of such quantities.

Within [ *** ] following its acceptance of a Purchase Order, LONZA shall provide
to PCYC a written schedule of its intended Manufacturing campaign for fulfilling
such Purchase Order.

To the extent that the terms of a Purchase Order are inconsistent with the terms
of this Agreement, this Agreement shall control.

Amendment or Cancellation of Purchase Order

. PCYC may amend or cancel any Purchase Order by providing LONZA written notice
of such amendment or cancellation. If such amendment would result in an increase
in such Purchase Order, LONZA shall not be obligated to accept such increase,
but shall consider such amendment in good faith. In the event that PCYC
decreases or cancels any Purchase Order, LONZA's sole and exclusive remedy shall
be as follows:



PCYC shall reimburse LONZA for any non-cancelable, out- of-pocket costs for
Materials reasonably incurred by LONZA in fulfilling such amended or canceled
Purchase Order up to the time of LONZA's receipt of such notice of amendment or
cancellation. Such reimbursement shall only be made to the extent of costs that
are not otherwise recoverable by LONZA. Title in all Materials for which PCYC so
reimburses LONZA shall vest in PCYC. Such Materials shall not be used for any
purpose other than the Manufacture of Products for PCYC hereunder, unless
otherwise agreed in writing by PCYC. At PCYC's request, all Materials paid for
by PCYC under this Section 3.5 shall be shipped to PCYC at PCYC's expense; and

PCYC shall reimburse LONZA for its fixed costs for unused plant capacity
reserved for the fulfillment of such amended or cancelled Purchase Order and to
the extent that LONZA cannot otherwise utilize such plant capacity, provided
that LONZA has made commercially reasonable, good faith efforts to otherwise
utilize such plant capacity. A schedule setting forth the maximum amount payable
for such unused plant capacity for each Product shall be included in the
applicable Product Appendix.

Testing of Batches by LONZA

. LONZA will test each Batch of Product in accordance with the applicable Test
Methods and Product Specifications, and shall supply PCYC with a certificate of
analysis confirming that such Batch meets the applicable Product Specifications
and Packaging Specifications at the time of batch release if practicable, but in
any event no later than with shipment of the QC Sample. LONZA shall hold and
store samples from each Batch in accordance with, and for the period required
under, Section 6.3.1. If LONZA notices any testing or material manufacturing
discrepancies during the Manufacturing of a Product, LONZA shall promptly notify
PCYC. PCYC may retest a Product as more fully set forth in Section 4.2 to
confirm that it meets the applicable Product Specifications and Packaging
Specifications.



LONZA Covenant.

LONZA shall not (a) sell, provide or transfer any Product

to any third party, nor (b) use, allow any third party to use nor otherwise
dispose of any Product, except in each case as specifically set forth in this
Agreement or as expressly authorized by PCYC in writing. PCYC shall retain all
right, title and interest in and to the Products Manufactured hereunder at all
times, subject to its payment in full for the Products in accordance with
Sections 5.1 and 5.2.



Material Supply Breach.

If, within [ *** ] following receipt of written notice from PCYC that a Material
Supply Breach has occurred, (a) LONZA has failed to deliver to PCYC a plan
detailing how LONZA will cure such Material Supply Breach to PCYC's
satisfaction, or (b) PCYC has accepted such plan to cure such Material Supply
Breach and LONZA fails to adhere to such plan to PCYC's reasonable satisfaction,
then in addition to any other rights that PCYC may have at law or equity, [ ***
].

If LONZA reasonably anticipates that there is a substantial likelihood that a
Material Supply Breach will occur, then LONZA shall promptly notify PCYC in
writing thereof. Upon receipt of such notice, the Parties shall promptly confer
to discuss the circumstances and magnitude of such potential Material Supply
Breach, and to determine in good faith whether there are any reasonable steps
that LONZA could take to avoid such Material Supply Breach. [ *** ]

If PCYC cancels any Purchase Orders as described in this Section 3.8, then upon
PCYC's request LONZA shall promptly, but no later than [ *** ] after receipt of
PCYC's request, either (a) ship to PCYC or its designee, [ *** ], any PCYC
Materials delivered to LONZA under Section 3.2.2 for use in Manufacturing such
Product which have not been consumed in the Manufacture of such Product, and/or
[ *** ]

Subcontractors. LONZA may not subcontract its obligations under this Agreement
to any third party or Affiliate without PCYC's prior written consent or as
specifically set forth in the applicable Product Appendix. All such
subcontractors shall agree in writing to be bound by the terms of this Agreement
prior to conducting any work hereunder.

LONZA's Facility

. All Manufacture of Product hereunder shall be conducted at the Facility. In
the event that LONZA sells or otherwise transfers ownership or control of the
Facility to any third party or Affiliate, such third party or Affiliate shall
expressly assume LONZA's obligations hereunder in writing. Notwithstanding the
foregoing, any such assumption shall not relieve LONZA of any liability for such
third party's or Affiliate's failure to perform under this Agreement;
provided that
[
*** ]
. LONZA hereby expressly waives any requirement that PCYC exhaust any right,
power or remedy, or proceed directly against such third party or Affiliate, for
any obligation or performance hereunder prior to proceeding directly against
LONZA.



[

*** ]





Delivery and Acceptance

Quality Control Sample of Product. At least [ *** ] prior to the shipment of any
Batch of Product, LONZA shall provide PCYC with (a) a quality control sample of
such Batch as specified in the applicable Product Appendix (the "QC Sample") for
the purpose of confirming that such Batch meets the Product Specifications and
Packaging Specifications, and (b) a certificate of analysis for such Batch,
including written confirmation that the associated Released Executed Batch
Record has been reviewed and approved by LONZA's quality assurance department.
The corresponding Released Executed Batch Record shall be available for PCYC's
inspection. Upon PCYC's request, LONZA shall provide PCYC with a copy of such
Released Executed Batch Record.

Acceptance and Rejection of Product

.



PCYC may reject any Batch delivered hereunder that does not conform with the
applicable Master Batch Record, LONZA's standard operating procedures,
certificate of analysis, Product Specifications or Packaging Specifications, or
documentation or process requirements (collectively, the "Release Criteria")
based upon PCYC's testing of the QC Sample in accordance with the Test Methods
and review of the Released Executed Batch Record. Any such notice of rejection
shall be in writing and shall indicate the reasons for such rejection. Such
notice is to be delivered to LONZA within [ *** ] from PCYC's receipt of the QC
Sample and certificate of analysis or such other period as may be specified in
the applicable Product Appendix (the "Testing Period"). If LONZA does not
receive such notice of rejection by the end of the Testing Period, then PCYC
shall be deemed to have accepted such Batch.

After notice of rejection is given, PCYC shall cooperate with LONZA in
establishing the root cause of the rejection and shall deliver to LONZA a sample
of the allegedly non-conforming QC Sample for LONZA's evaluation. LONZA will
evaluate process issues and other reasons for such non- compliance. LONZA shall
notify PCYC as promptly as reasonably possible whether it disputes PCYC's basis
for any rejection, but in any event no later than [ *** ] after its receipt of
PCYC's notice of rejection of such non-conforming sample or such other period as
may be specified in the applicable Product Appendix (the "Response Period"). If
PCYC does not receive such notice of dispute by the end of the Response Period,
then LONZA shall be deemed to agree with PCYC's rejection of such Batch.

If LONZA disagrees with PCYC's determination that a QC Sample does not meet the
Release Criteria, then such QC Sample shall be submitted to a mutually
acceptable, independent third party laboratory to determine whether such QC
Sample conforms to the Release Criteria. The Parties agree that such third party
laboratory's determination shall be final and binding.

If the third party laboratory determines that such QC Sample meets the Release
Criteria, then PCYC shall be deemed to have accepted such Batch, and shall pay
for such Batch as set forth in Section 5.2.

If the third party laboratory determines that such Product does not meet the
Release Criteria, then such Batch shall be deemed rightfully rejected, and PCYC
shall have no further obligation under this Agreement with respect to such
Batch.

The Party against whom such independent third party laboratory rules shall bear
the expenses of such laboratory with respect to such testing of such Batch.

[

*** ]



Any Batch accepted by PCYC under this Agreement shall remain subject to LONZA'
warranties in Sections 8.2 and 8.3.

Replacement Batches.

Whether or not LONZA accepts PCYC's basis for rejection of a Batch under Section
4.2, promptly following receipt of a notice such rejection and receipt of the
applicable PCYC Materials from PCYC, LONZA shall use its best efforts at PCYC's
written request to replace such rejected Batch. PCYC shall purchase such
replacement Batch at the applicable Purchase Price, subject to its acceptance of
such Batch pursuant to Section 4.2.



Destruction of Product

. Neither Party may destroy any Product rejected by PCYC under Section 4.2.1
until the independent third party laboratory determines whether such Product
meets such Release Criteria and provides written notification to the Parties
with respect to such determination, unless LONZA accepts PCYC's basis for such
rejection. Thereafter, LONZA shall have the obligation to destroy, or have
destroyed, at its cost, all such rejected Product. Upon LONZA's written request
and at LONZA's cost, PCYC shall return to LONZA any rejected Product. The
Parties agree that in the event of destruction of Product, the method of such
destruction shall be in compliance with all national, cantonal, federal, state
and local laws, rules and regulations.



Delivery of Product

. All deliveries of Product and QC Samples shall be shipped FCA (INCOTERMS 2000)
the Facility to a location designated by PCYC, using a carrier acceptable to
PCYC. All Batches shall be so shipped within [ *** ] following acceptance of
each Batch pursuant to Section 4.2 unless otherwise agreed in writing by the
Parties. At PCYC's request, LONZA shall hold the Product at the Facility for
shipment to locations other than the United States or, in the case of an
Intermediate, in inventory for later use. PCYC shall be responsible for all
freight and delivery charges, including without limitation insurance charges,
and shall assume all risk of loss of the Product and QC Samples after transfer
of possession to the designated carrier. All Product and QC Samples shall be
delivered to PCYC free and clear of all liens, claims and encumbrances.





Purchase Price and Payment.

Purchase Price. Subject to the terms of this Section 5.1, PCYC shall pay LONZA
the applicable Purchase Price for each shipment of Product delivered by LONZA
and accepted by PCYC pursuant to Section 4.2. The Purchase Price shall be deemed
to be full compensation for all work performed by LONZA relating to the
Manufacture and supply of such Product hereunder, including without limitation
all LONZA Materials used in such Manufacture, all overhead, all quality
inspection and testing activities performed by LONZA and delivery of such
Product as set forth in Section 4.5, unless expressly provided otherwise herein
or in the applicable Product Appendix.

Payment.

Each Product Manufactured and supplied hereunder shall be invoiced at the
applicable Purchase Price following PCYC's acceptance thereof pursuant to
Section 4.2. Payments by PCYC shall be made in U.S. dollars by check mailed to
LONZA by regular first class mail within
[
*** ]
from the date of shipment of the applicable Batch, or within such other time
period and/or manner as set forth in the applicable Product Appendix.



Records

. LONZA shall keep accurate records in sufficient detail to permit the
determination of all invoices and fees payable, credits due and quantities of
Product Manufactured hereunder. Within
[
*** ]
following a request by PCYC, LONZA shall permit PCYC or its designee to examine
such records during ordinary business hours for the purpose of verifying the
correctness of any such invoices, fees, credits and quantities. LONZA shall
retain such records for at least
[
*** ]
from the date of each invoice to which such records pertain or for such longer
period as may be required by any Regulatory Authority.





Quality Assurance; Regulatory.

Master Batch Record. Each Master Batch Record for each Product shall be prepared
and maintained in LONZA's standard format by LONZA. Each Master Batch Record
must be approved by Pharmacyclics' Chemical Operations and Quality Assurance
groups. Master Batch Records will be written in German but LONZA will provide a
certified English translation.

Audits

.



PCYC shall have the right to conduct a general audit of the Facility and of the
equipment, system, processes and related documentation used in the Manufacture
of Products to evaluate compliance with cGMP [ *** ], or more frequently for
cause (including without limitation in the case of an emergency as described in
Section 6.7) or at PCYC's request, such request not to be unreasonably denied by
LONZA. Such audits shall be conducted during normal business hours, unless
otherwise agreed by the Parties in writing. PCYC may make recommendations to
LONZA based on such audit, and LONZA agrees to give such recommendations good
faith consideration. LONZA shall be responsible for compliance with cGMP and
shall promptly take such action, at its expense, as may be necessary to bring
said equipment, system, processes, documentation and Facility into conformance
therewith.

In the event that PCYC notifies LONZA following an audit under this Section
6.2.1 that LONZA is not in compliance with cGMP, and LONZA disagrees with such
finding, then the Parties shall promptly meet to resolve in good faith the
issues relating to such alleged non-compliance.

Reasonable notice will be provided by PCYC to LONZA to schedule the date of such
audit. If LONZA needs to cancel such audit due to events outside of LONZA's
reasonable control (e.g., FDA inspection unrelated to the Product, act of God,
etc.), LONZA will immediately contact PCYC to re- schedule the audit.

PCYC's failure to exercise its right to audit the Facility will not represent a
waiver of any future exercise of this right or of any other rights under this
Agreement, nor does it represent acceptance of any conditions past or present
that might exist or result from such conditions at the Facility.

Regulatory Matters; Records

.



LONZA shall keep documentation and records in accordance with the requirements
of cGMP. LONZA shall provide fully-executed copies of all documents approved by
PCYC promptly following signature of such documents by each Party's authorized
representative. Copies of all documentation and information relating to the
Manufacture, processing, packaging and shipping of Product and/or required to
support PCYC's NDAs (or INDs, if appropriate) or other regulatory submissions,
including but not limited to information relating to Batch records,
specifications, methods, method validations, equipment and the Facility, will be
provided by LONZA to PCYC for review and inclusion as necessary in PCYC's
regulatory submissions. LONZA shall maintain all records and documentation under
this Section 6.3 and any inspection samples and data for at least [ *** ] past
the expiration dates of each Batch or for such longer period as may be required
by cGMP or other regulations promulgated by the Regulatory Authorities
applicable to the relevant Product.

Prior to LONZA's destruction of any of the records or documentation described in
Section 6.3.1, LONZA shall notify PCYC in writing specifically identifying the
records or documentation that it wishes to destroy. PCYC shall have [ *** ] from
its receipt of such notice to notify LONZA that it desires to receive such
records or documentation. In such event, such records or documentation shall be
delivered to PCYC or its designee at PCYC's expense. If PCYC does not notify
LONZA that it desires to receive such records or documentation within such
thirty-day period, then LONZA shall be free to destroy such records or
documentation.

LONZA shall be solely responsible, at its expense, for obtaining and maintaining
all Regulatory Approvals required for it to carry out its development,
regulatory and Manufacturing obligations hereunder. LONZA agrees to cooperate
fully with PCYC in PCYC's efforts to obtain and maintain any Regulatory Approval
which may be required for the use of the Products, or the Manufacture and/or
marketing of Drug Products, in any country. Such efforts shall include, without
limitation, (a) providing information in LONZA's possession that is useful or
required by PCYC to submit regulatory filings or obtain or maintain Regulatory
Approvals with respect to Products and/or Drug Products, including all
information necessary for PCYC to complete the CMC portions of its regulatory
filings; (b) allowing the use of LONZA's name in any such filings; and (c)
taking any and all other actions reasonably required to assist PCYC and/or its
designee in obtaining Regulatory Approval of Drug Products.

Upon the request of any Regulatory Authority, such entity shall have access to
observe and inspect the Facility and LONZA's quality and manufacturing documents
and procedures used for the Manufacture of any Product, including process
development and Manufacturing operations, and to audit such Facility, documents
and procedures for compliance with cGMP and/or other applicable regulatory
standards. LONZA shall give PCYC immediate notice of any upcoming inspections or
audits by a Regulatory Authority of the Facility, documents and/or procedures
relating to any Product Manufactured hereunder, and shall provide PCYC the
opportunity to conduct a pre-inspection of the Facility and such documents and
procedures, and to observe and participate in such inspection or audit.

LONZA also agrees to notify PCYC within [ *** ] of any written or oral
inquiries, notifications, or inspection activity by any Regulatory Authority in
connection with any Product. LONZA shall provide a reasonable written
description to PCYC of any such inquiries, notifications or inspections promptly
(but in no event later than [ *** ]) after such visit or inquiry. LONZA shall
furnish to PCYC (a) within [ *** ]after receipt, any report or correspondence
issued by the Regulatory Authority in connection with such visit or inquiry,
including but not limited to any FDA Form 483 (List of Inspectional
Observations) or warning letter, and (b) not later than [ *** ] prior to the
time it provides to a Regulatory Authority, copies of any and all proposed
written responses or explanations relating to items set forth above (each, a
"Proposed Response"), in each case purged only of trade secrets or other
confidential or proprietary information of LONZA that are unrelated to the
obligations under this Agreement or are unrelated to Products. LONZA shall
discuss with PCYC any comments provided by PCYC on the Proposed Response and the
Parties shall mutually agree on the final written response or explanation to be
provided to the Regulatory Authority but only to the extent that such reply is
specific to a Product. After the filing of a response with the appropriate
Regulatory Authority, LONZA will notify PCYC of any further contacts with a
Regulatory Authority relating to LONZA's Manufacture of Products.

LONZA shall promptly notify PCYC of any other production issues or other
information of which LONZA becomes aware that may affect the regulatory status
of a Product or the ability of LONZA to supply a Product in accordance with
PCYC's forecasted requirements.

LONZA agrees to promptly rectify or resolve any deficiencies noted by a
Regulatory Authority in a report or correspondence issued to LONZA, and that are
based on LONZA's performance under this Agreement, at LONZA's expense.

Each Party shall promptly notify the other of new regulatory requirements of
which it becomes aware which are relevant to the Manufacture of a Product under
this Agreement and which are required by the FDA, other applicable Regulatory
Authority or other applicable laws or governmental regulations, and shall confer
with each other with respect to the best means to comply with such requirements.

Drug Master File.

LONZA shall file and maintain the appropriate DMF for its Manufacture of each
Product hereunder, at LONZA's expense except as otherwise agreed by the Parties
in writing. LONZA shall provide PCYC and/or its designee with letters of
authorization to reference such DMF in its filings with the FDA and other
Regulatory Authorities



Stability Testing

. LONZA shall be responsible for performing stability testing of each commercial
Product, in accordance with the requirements of all applicable Regulatory
Authorities.



Changes in Manufacture

.



LONZA shall not alter any processing steps with respect to the Manufacture of
each Product, as such steps are set forth in the NDA, DMF (or IND, if
appropriate), applicable Manufacturing protocols, Master Batch Records or any
other document governing such steps. LONZA may, from time to time, suggest to
PCYC changes LONZA may wish to make in the Manufacture of a Product, the
location of Manufacture within the Facility, the equipment used to Manufacture
such Intermediate or Product or the process used to Manufacture such
Intermediate or Product. LONZA shall notify PCYC of any such suggested changes
via LONZA's change notice procedure, but shall not implement any such changes
until signature approval has been received from PCYC's authorized Quality
Assurance and Chemical Operations representatives designated in the applicable
Product Appendix. PCYC shall have no obligation to accept any such suggestions.
Any such changes shall be made in accordance with both LONZA's and PCYC's change
control policies and procedures.

In the event that [ *** ], unless otherwise agreed by the Parties in writing:

[

*** ]



[

*** ]



For clarity, neither [ *** ]

[ *** ].

Emergency Access

. In case of an emergency with the potential to affect the quality of any
Product, a PCYC representative shall have [ *** ] access to LONZA's project
manager(s) for the applicable Product(s), who shall [ *** ] access to the
Facility and all applicable personnel, records and documents for the purpose of
dealing with such emergency.



Compliance with Laws

. In its performance under this Agreement, LONZA shall comply with all
applicable present and future orders, regulations, requirements and laws of the
United States and Swiss national, state and local authorities and agencies, and
all other Regulatory Authorities (including without limitation any cantonal
Regulatory Authorities), including without limitation all laws and regulations
applicable to the transportation, storage, use, handling and disposal of
hazardous materials. LONZA represents and warrants to PCYC that it has and will
maintain during the term of this Agreement all Regulatory Approvals, including
without limitation health, safety and environmental permits, necessary for the
conduct of the actions and procedures that it undertakes pursuant to this
Agreement.





Complaints; Recalls.

Complaints and Adverse Reactions

.



LONZA shall advise PCYC of any complaints, adverse reaction reports, safety
issues or toxicity issues relating to any Product of which it becomes aware,
regardless of the origin of such information, within the time frame required by
cGMP and 21 CFR 312 and 314, and the corresponding regulations of the applicable
Regulatory Authorities (collectively, the "Regulations"), but in no event later
than [ *** ] from the initial complaint or report, except where such complaint
or report would not be required to be reported to the applicable Regulatory
Authority, in which case LONZA shall inform PCYC of such complaint or report as
soon as reasonably possible.

PCYC's shall notify LONZA promptly of those complaints and adverse reactions
that are relevant to the Manufacturing activities conducted by LONZA hereunder,
but shall not be obligated to notify LONZA of complaints or adverse reactions
due to inherent Product characteristics or arising from the activities of third
parties unrelated to LONZA.

PCYC shall retain and manage complaints in accordance with the Regulations. The
Parties hereby agree to cooperate with one another and with any Regulatory
Authority in the evaluation and investigation of any complaint, claim or adverse
reaction report related to the Manufacture of a Product with the intention of
promptly complying with the Regulations.

If any such event occurs, LONZA shall retain any unused supplies of such Product
and its associated Materials (including without limitation PCYC Materials), and
all associated Batch and other production records in such manner as PCYC may
reasonably direct. Such retention shall be at PCYC's expense, except to the
extent that such event is caused by LONZA's wrongful act or omission. LONZA
agrees to respond to PCYC in respect to such complaint investigations involving
LONZA's Manufacturing of a Product or services rendered hereunder as soon as
reasonably possible but in any case within [ *** ] from receipt by LONZA of the
report of such complaint and sample (if available), or in the case of a serious
adverse event, within [ *** ] from receipt of the report of such complaint and
sample (if available). PCYC and/or its designee shall serve as the sole point of
contact with the FDA or other applicable governmental entity concerning any
complaints, adverse reaction reports, safety issues or toxicity issues with
respect to the Product. LONZA shall have the opportunity to comment upon PCYC's
proposed written responses to the FDA or other applicable governmental entity
solely to the extent that such response relates specifically to LONZA's
Manufacturing activities hereunder; provided that PCYC must receive LONZA's
comments within [ *** ] of LONZA's receipt of such proposed response.

Product Defects

. If either Party becomes aware at any time of any defect or the possibility of
any defect associated with any Product Manufactured by LONZA hereunder, such
Party will notify the other Party immediately and confirm the notification as
soon as possible in writing.



Recalls

.



PCYC shall notify LONZA promptly if any Drug Product employing or incorporating
a Product Manufactured by LONZA hereunder is the subject of a recall, market
withdrawal or correction, and PCYC and/or its designee shall have the sole
responsibility for the handling and disposition of such recall, market
withdrawal or correction.

If a recall is required as a result of LONZA's breach of any of its warranties
set forth in Section 8.2 hereof, then LONZA shall reimburse PCYC for the
Purchase Price of such Product and all other reasonable costs and expenses
associated with such Drug Product recall, market withdrawal or correction, but
only to the extent that the foregoing costs and expenses are attributable to
LONZA's breach of its warranties hereunder. [ *** ] In all other events of a
recall, market withdrawal or correction, all costs and expenses incurred in
connection with such Drug Product recall, market withdrawal or correction shall
be borne by PCYC.

PCYC and/or its designee shall serve as the sole point of contact with the FDA
or other applicable Regulatory Authority concerning any recall, market
withdrawal or correction with respect to such Drug Product.



Representations and Warranties.

Mutual Representations and Warranties. Each Party hereby represents and warrants
to the other Party that: (a) the person executing this Agreement is authorized
to execute this Agreement; (b) this Agreement is legal and valid and the
obligations binding upon such Party are enforceable by their terms; and (c) the
execution, delivery and performance of this Agreement does not conflict with any
agreement, instrument or understanding, oral or written, to which such Party may
be bound, nor violate any law or regulation of any court, governmental body or
administrative or other agency having jurisdiction over it.

LONZA Product Warranties

. LONZA warrants that all Products Manufactured by LONZA hereunder shall, at the
time of delivery to PCYC's designated carrier: (a) conform to the applicable
Product Specifications and Packaging Specifications; (b) have been Manufactured,
handled, stored, labeled, packaged and transported in accordance with the Master
Batch Records, and with cGMP and all other applicable laws, regulations and
other requirements of all applicable Regulatory Authorities; and (c) not be (i)
adulterated or misbranded by LONZA within the meaning of the FD&C Act, or (ii)
an article that may not be introduced into interstate commerce under the
provisions of Sections 404 or 505 of the FD&C Act.



No Debarment or Convictions

. LONZA represents and warrants that: (a) it has not and will not use in any
capacity the services of any persons debarred under 21 U.S.C. Section 335a(a) or
335a(b) in connection with its Manufacture of any Product hereunder; (b) neither
LONZA nor any LONZA official or employee has been convicted of a felony under
Federal law for conduct relating to the development or approval, including the
process for development or approval, of any drug, product, NDA, abbreviated NDA
or IND; and (c) no LONZA official or employee has been convicted of a felony
under United States law for conduct otherwise relating to the regulation of any
drug substance or drug product under the FD&C Act.



Intellectual Property

. LONZA represents and warrants that: (a) PCYC's practice of the Development
Technology and/or the LONZA Technology as contemplated herein will not infringe
upon the intellectual property rights of any third party; and (b) none of the
Development Technology or the LONZA Technology has been misappropriated from any
third party nor is the result of any misuse of any third party's intellectual
property; and (c) there is no action, suit or proceeding pending or that has
been threatened, orally or in writing, against LONZA, with respect to the
infringement or misappropriation of any third party's intellectual property
rights through the use of the Development Technology or the LONZA Technology.





Indemnification.

Indemnification by LONZA.

Subject to PCYC's compliance with Section 9.3, LONZA shall indemnify, defend and
hold harmless PCYC and its directors, officers, employees and agents from all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including without limitation reasonable attorneys' fees) or
disbursements of any kind and nature whatsoever arising out of property damage
or personal injury (including without limitation death) of third parties
(collectively, "Claims"), to the extent that such Claims arise from any: (a)
breach by LONZA of any of its obligations under this Agreement including without
limitation any of its warranties and representations hereunder (except to the
extent caused by inherent characteristics of a Product or by LONZA's adherence
to PCYC's written instructions), (b) gross negligence, recklessness or willful
misconduct of LONZA or its employees or agents, and/or (c) infringement of any
third party patents or other proprietary rights by LONZA's manufacturing
processes.

[

*** ]



Indemnification by PCYC. Subject to LONZA's compliance with Section 9.3, PCYC
shall indemnify, defend and hold harmless LONZA and its directors, officers,
employees and agents from all Claims to the extent that such Claims arise from
any: (a) breach by PCYC of any of its obligations under this Agreement including
without limitation any of its warranties and representations hereunder, (b)
gross negligence, recklessness or willful misconduct of PCYC or its employees or
agents, (c) personal injury caused by adverse reaction to the formula of a
Product Manufactured by LONZA hereunder, and/or (d) the promotion, labeling,
marketing, distribution, use or sale of any Product Manufactured by LONZA
hereunder, but in each case only to the extent that such liability is not
covered by LONZA's indemnification obligations under Section 9.1.

Indemnification Procedures

.

A Party (the "Indemnitee") which intends to claim indemnification under this
Article 9 shall promptly notify the other Party (the "Indemnitor") in writing of
any action, claim or other matter in respect of which the Indemnitee or any of
its Affiliates, or any of their respective directors, officers, employees or
agents, intend to claim such indemnification;
provided, however
, the failure to provide such notice within a reasonable period of time shall
not relieve the Indemnitor of any of its obligations hereunder except to the
extent the Indemnitor is prejudiced by such failure. The Indemnitee shall
permit, and shall cause its directors, officers, employees and agents to permit,
the Indemnitor at its discretion to settle any such action, claim or other
matter, and the Indemnitee agrees to the complete control of such defense or
settlement by the Indemnitor. Notwithstanding the foregoing, the Indemnitor
shall not enter into any settlement that would adversely affect the Indemnitee's
rights hereunder, or impose any obligations on the Indemnitee in addition to
those set forth herein in order for it to exercise such rights, without
Indemnitee's prior written consent, which shall not be unreasonably withheld or
delayed. No such action, claim or other matter shall be settled without the
prior written consent of the Indemnitor, which shall not be unreasonably
withheld or delayed. The Indemnitor shall not be responsible for any attorneys'
fees or other costs incurred other than as provided herein. The Indemnitee and
its directors, officers, employees and agents shall cooperate fully with the
Indemnitor and its legal representatives in the investigation and defense of any
action, claim or other matter covered by the indemnification obligations of this
Article 9. The Indemnitee shall have the right, but not the obligation, to be
represented in such defense by counsel of its own selection and at its own
expense.





Insurance.

LONZA shall at all times maintain general liability (including product
liability) insurance coverage at its own expense in full force and effect. LONZA
shall maintain insurance coverage [ *** ] with a responsible insurance carrier.
Such insurance shall not be terminated or reduced without providing PCYC with at
least [ *** ] advance written notice. PCYC may request reasonable proof of the
existence and maintenance of this insurance coverage at any time.



Intellectual Property; License Grants.

License Grant by PCYC. During the term of this Agreement, and subject to the
terms and conditions of this Agreement, PCYC hereby grants to LONZA a
nonexclusive, royalty-free license, without the right to sublicense, under the
PCYC Technology, solely to Manufacture Products for PCYC as provided herein.

[

*** ]



[

*** ]
with respect to each Product only if:



[

*** ]
; or



LONZA has committed a Material Supply Breach with respect to such Product.

If, during the term of this Agreement, [ *** ] shall give [ *** ] written notice
thereof. Upon [ *** ] receipt of such notice, the Parties shall [ *** ] If the
Parties [ *** ] receipt of such notice, then [ *** ] shall have no further
obligations to [ *** ] under this Section 11.2.2.

Ownership of Inventions and Improvements

.



All IP shall be owned solely by PCYC. LONZA shall promptly provide PCYC with a
copy of any formal invention disclosure document that relates to IP. IP shall be
deemed to be the Confidential Information of PCYC.

LONZA shall take all necessary actions to perfect PCYC's title to the IP,
including without limitation executing all necessary instruments of assignment.
LONZA will cooperate with PCYC in the filing and prosecution of patent
applications covering the IP. Such cooperation will include, but not be limited
to, furnishing supporting data and affidavits for the prosecution of patent
applications and completing and signing forms needed for the prosecution,
assignment and maintenance of patent applications.

[

*** ]. Upon the [ *** ] automatically shall be deemed to have granted to [ *** ]
this Agreement is [ *** ], or [ *** ] pursuant to Section [ *** ] in all other
cases of [ *** ] the Parties shall [ *** ] as follows: For [ *** ] the Parties
shall [ *** ] as to the [ *** ] If the Parties [ *** ] shall have no further
obligations to [ *** ] under this Section 11.4.



[

*** ]



If, during the term of this Agreement, [ *** ] shall give [ *** ] written notice
thereof. Upon [ *** ] receipt of such notice, the Parties shall [ *** ]
including without limitation a [ *** ]. If the Parties [ *** ] receipt of such
notice, then [ *** ] shall have no further obligations to [ *** ] under this
Section 11.5.

If, during the term of this Agreement, [ *** ] shall first notify [ *** ] in
writing. If, within [ *** ] receipt of [ *** ] notice, [ *** ] receives written
notice from [ *** ] that [ *** ] then the Parties shall proceed under Section [
*** ] does not receive such written notice from [ *** ] shall have no further
obligations to [ *** ] under this Section 11.5.



Confidentiality.

Confidentiality and Exceptions. Except as otherwise provided in this Agreement,
all information disclosed by one Party (the "Disclosing Party") to the other
Party (the "Receiving Party") pursuant to this Agreement shall be deemed to be
the Disclosing Party's "Confidential Information." Confidential Information
shall include, but not be limited to, information relating to the structure of a
Product or PCYC Materials, any know-how relating to the Manufacture of any
Product or Drug Product, the Manufacturing records and documentation and the
Manufacturing costs, purchase prices and other financial arrangements made
pursuant to this Agreement. Each Party agrees that it will take the same steps
to protect the confidentiality of the other Party's Confidential Information as
it takes to protect its own proprietary and confidential information, which
shall in no event be less than reasonable steps. Each Party, and its employees
and agents, shall protect and keep confidential and shall not use, publish or
otherwise disclose to any third party, except as permitted by this Agreement, or
with the other Party's written consent, the other Party's Confidential
Information. For the purposes of this Agreement, Confidential Information shall
not include such information that:

was already known to the Receiving Party at the time of disclosure by the other
Disclosing Party, other than under an obligation of confidentiality; or

was generally available to the public or was otherwise part of the public domain
at the time of disclosure or became generally available to the public or
otherwise part of the public domain after disclosure other than through any act
or omission of the Receiving Party in breach of this Agreement; or

was lawfully disclosed to the Receiving Party, other than under an obligation of
confidentiality, by a third party who had no obligation not to disclose such
information to others; or

was independently developed by or for the Receiving Party without the aid,
application or use of the other Party's Confidential Information by persons who
did not have access to such Confidential Information.

Authorized Disclosure

.




Each Party may disclose Confidential Information hereunder to the extent such
disclosure is reasonably necessary for prosecuting or defending litigation,
filing for Regulatory Approvals, complying with applicable government
regulations or conducting preclinical or clinical trials; provided that if a
Party is required by law or regulation to make any such disclosure of the other
Party's Confidential Information it will, except where impracticable for
necessary disclosures (for example in the event of medical emergency), give
reasonable advance notice to the other Party of such disclosure requirement and
will use its best efforts to assist such other Party to secure a protective
order or confidential treatment of such Confidential Information required to be
disclosed.

Neither Party shall disclose Confidential Information of the other Party in any
patent filings without the prior written consent of the disclosing Party.

Confidentiality and Publicity

. The Parties agree that, except as may otherwise be required by applicable
laws, regulations, rules, or orders, including without limitation the rules and
regulations promulgated by the United States Securities and Exchange Commission,
and except as may be authorized in Section 12.2, no information concerning this
Agreement and the transactions contemplated herein shall be made public by
either Party without the prior written consent of the other. The Parties agree
that the public announcement of the execution of this Agreement shall be by one
or more press releases mutually agreed to by the Parties. A failure of a Party
to return a draft of a press release with its proposed amendments or
modifications to such press release to the other Party within
[
*** ]
of such Party's receipt of such press release shall be deemed as such Party's
approval of such press release as received by such Party. Each Party agrees that
it shall cooperate fully and in a timely manner with the other with respect to
all disclosures to the Securities and Exchange Commission and any other
governmental and regulatory agencies, including requests for confidential
treatment of Confidential Information of either Party included in any such
disclosure.



Survival of Confidentiality

.

All obligations of confidentiality and non-use imposed upon the Parties under
this Agreement shall continue for
[ *** ]
following the date of expiration or termination of the Agreement.





Term and Termination of Agreement.

Term.

This Agreement shall commence upon the Effective Date and, unless terminated
sooner in accordance with the terms and conditions provided for herein, shall
remain in full force and effect with respect to each Product to be Manufactured
hereunder until the date which is five (5) years from the date of Regulatory
Approval of such Product by the FDA, or, where such Product is an Intermediate,
then five (5) years from the date of Regulatory Approval by the FDA of both of
the Drug Substances motexafin gadolinium and motexafin lutetium. Thereafter,
this Agreement will automatically renew with respect to such Product for
successive two (2) year terms, subject to Section 13.2 and Article 14, unless
either Party provides one (1) year written notice to the other Party prior to
the expiration of the then-current term that the Agreement shall not be renewed
with respect to such Product.

Termination for Breach

.



Either Party may terminate this Agreement upon thirty (30) days prior written
notice in the event of a material breach of this Agreement by the other Party
which is not cured by the breaching Party within such thirty (30) day period. At
the option of the non-breaching Party, such termination may be with respect to
the entire Agreement, or only with respect to the Product which is the subject
of such material breach.

A Material Supply Breach shall be deemed to be a material breach of this
Agreement. PCYC shall have the right to terminate this Agreement for an uncured
Material Supply Breach as described in Section 13.2.1, provided that PCYC first
follows the procedures set forth in Section 3.8.1.

In the event that a Party materially breaches this Agreement [ *** ], the other
Party shall have the right to terminate this Agreement pursuant to this Section
13.2 either with respect to the Product(s) that is the subject of such material
breach or in its entirety, effective upon giving the breaching Party written
notice thereof, and without being required to provide the breaching Party the
cure period described in the first sentence of this Section 13.2.

Consequences of Termination or Expiration

.



Upon any termination or expiration of this Agreement:

All licenses granted pursuant to Sections 11.1 and 11.2 shall terminate;

LONZA shall return to PCYC all PCYC Materials and Products currently in
inventory that are not being used as set forth in Section 13.3.2. PCYC shall pay
the shipping costs associated therewith, provided that if PCYC terminates this
Agreement for LONZA's material breach, then LONZA shall pay such shipping costs.

Each Party shall, within sixty (60) days of such termination, return all
tangible forms of Confidential Information provided by other Party in its
possession; provided, however, that each Party may return an archival copy of
such Confidential Information solely for determining the scope of its
confidentiality obligations hereunder.



Upon termination of this Agreement under Section 13.2, except for termination
for LONZA's material breach:



PCYC agrees to purchase, and LONZA agrees to sell, any quantity of Products
Manufactured by LONZA and held by LONZA against the requirements of a Purchase
Order on the effective date of termination at the applicable Purchase Price, and
subject to PCYC's acceptance of such Product pursuant to Section 4.2.

At the request of PCYC, LONZA shall fulfill any outstanding Purchase Orders for
Product using, at LONZA's option, Materials on hand or on order by LONZA for
such Purchase Order, in accordance with the terms of this Agreement. In such
event, such Product shall be purchased by PCYC at the applicable Purchase Price,
subject to PCYC's acceptance of such Product pursuant to Section 4.2.
Alternatively, PCYC agrees to purchase any Materials which have been ordered by
LONZA pursuant to a non-cancelable order and unutilized for such Purchase Order,
at cost, which Materials shall be delivered free and clear of all liens, claims
and encumbrances.

If this Agreement is terminated only with respect to one or more Product(s) and
not in its entirety, then this Section 13.3 shall apply only with respect to
such Product(s). Termination of this Agreement with respect to a Product shall
also include termination of the applicable Product Appendix.

Bankruptcy Rights

. In the event that this Agreement is terminated or rejected by a Party or its
receiver or trustee under applicable bankruptcy laws due to such Party's
bankruptcy, then all rights and licenses granted under or pursuant to this
Agreement by such Party to the other Party are, and shall otherwise be deemed to
be, for purposes of Section 365(n) of the United States Bankruptcy Code (the
"Bankruptcy Code") and any similar law or regulation in any other country,
licenses of rights to "intellectual property" as defined under Section 101(35A)
of the Bankruptcy Code. The Parties agree that all intellectual property rights
licensed hereunder, including without limitation any trade secrets, patents or
patent applications of a Party in any country covered by the license grants
under this Agreement, are part of the "intellectual property" as defined under
Section 101(35A) of the Bankruptcy Code subject to the protections afforded the
non-terminating Party under Section 365(n) of the Bankruptcy Code, and any
similar law or regulation in any other country.



Survival.

The following provisions shall survive termination of this Agreement: Sections
3.2.5, 3.7, 4.4, 5.3, 6.3.1, 6.3.2, 11.3, 11.4, 13.3, 13.4 and 13.5, and
Articles 7, 9, 12 and 15. Termination of this Agreement shall not relieve either
Party of any liability or obligation which accrued hereunder prior to the
effective date of such termination, nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement, nor prejudice either Party's right to obtain
performance of any obligation.





Force Majeure Events.

If, by any reason of impediment such as Acts of God, war, rebellion, tumult,
riot, civil commotion, insurrection, political disturbance, strike, lock-out,
fire, flood, interruption of transportation, embargo, shortages of raw
materials, or any other cause or event of a similar nature affecting either
Party over which such Party has had no control (a "Force Majeure Event"), such
Party cannot perform its obligations hereunder, it shall have the right to
postpone the performance of such obligation for the duration of such Force
Majeure Event. The Parties shall use all reasonable efforts to avoid or overcome
the causes affecting performance, and the Party whose performance is affected by
such Force Majeure Event shall fulfill all outstanding obligations as soon as
possible. The affected Party shall give facsimile notice to the other Party of
the occurrence of such impediment and its anticipated duration and shall
subsequently notify the other Party as quickly as possible of the cessation of
said cause or event. [ *** ]





Miscellaneous.

Notices. All notices, requests and other communications provided for herein
shall be given or made in writing and shall be deemed to have been duly given if
(a) delivered by hand, (b) mailed by certified mail, return receipt requested,
or (c) delivered by a recognized courier service, or (d) transmitted by
facsimile and confirmed by overnight delivery of a hard copy, with appropriate
documentation of delivery, to the intended recipient and, in the case of mail or
courier service, at the following address:

PCYC:

Pharmacyclics, Inc.
995 E. Arques Avenue
Sunnyvale, California 94086-4521
Fax: (408) 774-0340
Attention: President
With copies to: General Counsel and Vice President, Chemical Operations



LONZA:

LONZA LTD.
Münchensteinerstrasse 38
CH-4002 Basel
Fax: +41 61 316 83 01
Attention: Assistant Vice President, Head of Fine Chemicals Pharma



or, as to any Party, at such other address as shall be designated by such Party
in a written notice to the other Party. All such communications shall be deemed
to have been duly given when hand delivered, or mailed, in each case given or
addressed as aforesaid.

Independent Contractor

. Nothing herein shall create any association, partnership, joint venture or the
relation of principal and agent between the Parties hereto, it being understood
that LONZA is Manufacturing Products as an independent Contractor, and neither
Party shall have the authority to bind the other or the others' representatives
in any way. Nothing in this Agreement shall constitute LONZA as an employee,
agent, or general representative of PCYC.



Amendments

. No provision of this Agreement or of the Product Appendices attached hereto
may be modified or supplemented except by an instrument in writing signed by a
duly authorized of officer of each Party.



Waiver

. No failure on the part of either Party to exercise and no delay in exercising,
and no course of dealing with respect to, any right, power or privilege under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under this Agreement preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.



Headings

. The article and section headings appearing herein are included solely for
convenience of reference and are not intended to affect the interpretation of
any provision of this Agreement.



Assignment.

Neither Party may assign or transfer this Agreement or any rights or obligations
hereunder without the prior written consent of the other, except that a Party
may make such an assignment without the other Party's consent to a
successor-in-interest to substantially all of the business assets of such Party
to which this Agreement relates, whether in a merger, sale of stock, sale of
assets or other transaction. Any permitted successor or assignee of rights
and/or obligations hereunder shall, in a writing to the other Party, expressly
assume performance of such rights and/or obligations. Any permitted assignment
shall be binding on the successors of the assigning Party. Any assignment or
attempted assignment by either Party in violation of the terms of this Section
15.6 shall be null and void and of no legal effect. This Agreement shall be
binding upon and shall inure to the benefit of each Party's
successors-in-interest and permitted assigns.



Complete Agreement

. This Agreement, together with the Product Appendices hereto, which are hereby
incorporated into and shall form part of this Agreement, represents the complete
Agreement between the Parties hereto as to all matters covered hereby or
thereby, and supersedes any prior agreements or understanding (oral or written)
between the Parties regarding the subject matter hereof. Notwithstanding the
foregoing, this Agreement is not intended to supersede or replace the Prior
Agreement.



Severability

. If, for any reason, any provision of this Agreement shall be deemed by a court
of competent jurisdiction to be illegal, invalid or unenforceable, the validity,
legality or enforceability of the remaining provisions of this Agreement shall
not in any way be affected or impaired, and such provision shall be modified to
the minimum extent necessary to make such provision consistent with applicable
law, and in its modified form such provision shall be enforceable and enforced.



Governing Law and Language

. This Agreement shall be governed exclusively by laws of the State of
[
*** ]
, U.S.A., as such laws apply to contracts made between, and performed entirely
in that State, by
[
*** ]
residents, and LONZA hereby consents to the jurisdiction of the courts of the
United States and of the State of
[
*** ]
. The official text of this Agreement and any appendices, exhibits and schedules
hereto, or any notice given or accounts, reports or statements required by this
Agreement shall be in English. In the event of any dispute concerning the
construction or meaning of this Agreement, reference shall be made only to this
Agreement as written in English and not to any other translation into any other
language.



Dispute Resolution.

In the event of any controversy or claim arising out of, relating to or in
connection with any provision of this Agreement, or the rights or obligations of
the Parties hereunder, the Parties shall try to settle their differences
amicably between themselves by referring the disputed matter to the President of
PCYC and the President of LONZA or their designates for discussion and
resolution. Either Party may initiate such informal dispute resolution by
sending written notice of the dispute to the other Party, and within
[
*** ]
of such notice the President of PCYC and the President of LONZA or their
designates shall meet for attempted resolution by good faith negotiations. If
such personnel are unable to resolve such dispute within
[
*** ]
of initiating such negotiations, each Party may thereafter pursue any and all
rights and remedies it may have at law or equity. If mutually agreeable, the
Parties may explore alternative forms of dispute resolution, such as mediation
and/or arbitration. Notwithstanding any other provision of this Section 15.10,
either Party may seek a temporary restraining order or injunction against the
other Party in the event of a breach of any confidentiality obligation
hereunder, or to prevent a Party's wrongful use of any intellectual property
hereunder.



Remedies.

Except as otherwise specifically provided in this Agreement, the remedies
provided under this Agreement are cumulative, and are not exclusive of other
remedies available to a Party in law or equity.



Days.

"Days" in this Agreement means calendar days unless expressly stated otherwise.



United States Dollars.

References in this Agreement to "Dollars" or "$" shall mean the legal tender of
the United States of America.



Counterparts

. This Agreement may be executed in counterparts with the same force and effect
as if each of the signatories had executed the same instrument.



Ambiguities

. Ambiguities, if any, in this Agreement shall not be construed against either
Party, regardless of which Party is deemed to have drafted the provision at
issue.





In Witness Whereof,

the Parties hereto have caused this Agreement to be duly executed and delivered
as of the Effective Date.



 

LONZA AG PHARMACYCLICS, INC. By: /s/ Marc New By: /s/ Richard Miller Name: Marc
New Richard A. Miller, M.D. Title: Assistant VP Fine Chemicals Ph. President and
Chief Executive Officer

LONZA INC.



By: /s/ M. Gemmend



Name: M. Gemmend



Title: VP Exclusive Synthesis






--------------------------------------------------------------------------------




 

Schedule 1.33


Product Appendices



 




--------------------------------------------------------------------------------

